                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

SOUTHERN OHIO MEDICAL CENTER,                          :       Case No. 1:19-cv-261
                                                       :
          Plaintiff,                                   :       Judge Susan J. Dlott
                                                       :       Magistrate Judge Karen L. Litkovitz
     v.                                                :
                                                       :       ORDER ADOPTING REPORT AND
MARK GRIFFITH and COUNTRYSIDE                          :       RECOMMENDATION
RENTALS, INC., d/b/a RENT 2 OWN,                       :
                                                       :
          Defendants.                                  :

           This matter is before the Court on the Magistrate Judge’s Report and Recommendation

(Doc. 15), Plaintiff Southern Ohio Medical Center’s (“SOMC’s”) objection thereto (Doc. 16),

and the response thereto by Defendants Mark Griffith and Countryside Rentals, Inc., d/b/a Rent

2 Own (“Countryside”) (Doc. 17). The Court will adopt the Report and Recommendation.

I.         Background

           As acknowledged by Defendants, SOMC “provided health care goods and services to

Griffith, a patient who was covered by a self-funded employee welfare benefit plan . . . governed

by ERISA1 and sponsored by Countryside.” (Defs.’ Mot. to Dismiss, Doc. 14 at PageID 76.)

SOMC filed a two-count First Amended Complaint for related damages in the Scioto County,

Ohio Court of Common Pleas. (See Am. Notice of Removal, Ex. A, Doc. 13-1.) In it, SOMC

alleged that Griffith had agreed to pay SOMC for those goods and services (Count I). SOMC

also alleged that Countryside’s third-party administrator had pre-approved Griffith’s receipt of

those goods and services, a representation upon which SOMC relied (Count II).2 Both Counts

refer to damages in the amount of $153,656.49. Countryside removed the action federal court.

1
 The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.
2
 Defendants challenges the coherence and sufficiency of these claims in their Motions to Dismiss (Docs. 5,
14)—matters that remain referred to the Magistrate Judge.

                                                           1
(See Docs. 1, 13.) SOMC then moved to remand the case to Scioto County (Doc. 6), the matter

upon which the Magistrate Judge issued her Report and Recommendation (Doc. 15). She

concluded that SOMC’s claim against Countryside was completely preempted by ERISA and

that removal was therefore appropriate. (See id. at PageID 97.) She further noted that SOMC’s

claim against Griffith, while not preempted, fell within the Court’s discretionary supplemental

jurisdiction. (Id.)

II.        Standard of Review

           When objections to a magistrate judge’s report and recommendation are received on a

dispositive matter,3 the assigned district judge “must determine de novo any part of the

magistrate judge's disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).

After review, the district judge “may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.” Id.; see

also 28 U.S.C. § 636(b)(1). General objections are insufficient to preserve any issue for review:

“[a] general objection to the entirety of the [magistrate judge’s] report has the same effects as

would a failure to object.” Howard v. Sec'y of Health and Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991).

III.       Analysis

           The entire and brief extent of SOMC’s objection to the Report and Recommendation is

its insistence that it is not an ERISA plan beneficiary—an insistence that ignores the Magistrate

Judge’s well-supported conclusion that SOMC enjoys derivative (though not statutory) standing

under ERISA. (See Doc. 15 at PageID 93–95.) Aside from its failure to acknowledge or

appreciate this distinction, SOMC’s two-paragraph memorandum in support is devoid of any

citation to either the record or case law and “merely restate[s]” its position that SOMC does not
3
    “[R]emand motions are dispositive[.]” Vogel v. U.S. Office Prods. Co., 258 F.3d 509, 517 (6th Cir. 2001).

                                                           2
have federal-court standing. Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3

(6th Cir. Sept. 17, 2018). (See Pl.’s Obj., Doc. 16 at PageID 101 (“Again, the Plaintiff . . . would

merely reemphasize its position that it in no way is a beneficiary under any ERISA Plan that Mr.

Griffith had with his employer.”).) The Court concludes that this general and conclusory

objection “does not meet the requirement of specific objections and is tantamount to a complete

failure to object.” Slater v. Potter, 28 F. App'x 512, 513 (6th Cir. 2002) (citing Miller v. Currie,

50 F.3d 373, 380 (6th Cir. 1995)).

       The Magistrate Judge also noted that SOMC’s claim against Griffith was not completely

preempted and that the Court had the option to exercise jurisdiction over it. (See Doc. 15 at

PageID 97.) See Langley v. Daimler Chrysler Corp., 502 F.3d 475, 483 (6th Cir. 2007) (holding

that the district court had supplemental jurisdiction over state-law claims where the plaintiff’s

complaint had alleged “claims sufficiently related to ERISA to invoke federal-question

jurisdiction”). “[W]hen deciding whether to exercise supplemental jurisdiction, ‘a federal court

should consider and weigh in each case, and at every stage of the litigation, the values of judicial

economy, convenience, fairness, and comity.’” City of Chicago v. Int'l Coll. of Surgeons, 522

U.S. 156, 173 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

Relatedly, “when federal question claims are dismissed before trial, the state law claims should

be dismissed as well.” Kirkland v. Luken, 536 F. Supp. 2d 857, 879 (S.D. Ohio 2008) (citations

omitted). In view of this authority, pending the resolution of Defendants’ Motion to Dismiss

(Doc. 14), the Court believes that a partial remand as to Defendant Griffith would be

premature—even if state-court disposition proves inevitable. See id.

IV.    Conclusion




                                                 3
      Accordingly, SOMC’s Objections to the Report and Recommendation (Doc. 16) are

overruled and the Magistrate Judge’s Report and Recommendation (Doc. 15) is ADOPTED.

      IT IS SO ORDERED.


      Dated: February 6, 2020                  S/Susan J. Dlott
                                               Judge Susan J. Dlott
                                               United States District Court




                                           4
